Citation Nr: 0300811	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  98-15 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent 
disabling for left shoulder anterior instability with 
degenerative joint disease, postoperative.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1993.

This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision of December 1997 from the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection 
for anterior instability of the left shoulder, status post 
Bankhart repair and assigned a 20 percent evaluation.

While the appeal was pending, the RO in a rating decision 
of August 1998, awarded a 40 percent evaluation for the 
left shoulder disorder, dating back to original 
entitlement of June 1997, assigned a temporary 100 percent 
evaluation from October 1997 to April 1998, and continued 
a 40 percent evaluation effective April 1998.  

In March 1999 the veteran withdrew a claim for an 
extension of his 100 percent disability rating for 
convalescence, that had been filed in his substantive 
appeal of September 1998.

In a November 1999 rating decision that denied entitlement 
to an extension of temporary 100 percent evaluation, the 
RO assigned a 50 percent evaluation for the left shoulder 
as of April 1998.  In an April 2000 rating decision, the 
RO assigned a 50 percent evaluation for the left shoulder 
disorder, dating back to original entitlement of June 
1997, continued to assign a temporary 100 percent 
evaluation from October 1997 to April 1998, and continued 
a 50 percent evaluation effective April 1998.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and assist the 
veteran.

2.  The veteran's left shoulder disability is manifested 
by severe loss of motion, recurrent dislocation and 
subjective complaints of pain, but does not more closely 
resemble a nonunion, false flail joint of the shoulder. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for anterior instability, with degenerative joint 
disease, left shoulder, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5202 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  

In this case, the veteran was provided with a copy of the 
rating decision on appeal explaining the RO's decisions in 
his claim a statement of the case and a supplemental 
statement of the case containing the relevant laws and 
regulations.  VA and private medical records were obtained 
and associated with the claims file.  The veteran was 
offered repeated VA examinations.  Additionally, a March 
2001 VCAA letter, a January 2001 duty to assist VCAA 
letter addressing another claim and the August 2002 
supplemental statement of the case advised him of the 
provisions of the Veterans Claims Assistance Act and also 
advised him as to what evidence it had, what evidence it 
was required to take steps to obtain and what evidence the 
veteran needed to submit or assist in obtaining.   It is 
clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claim.  He has been advised of 
what evidence he could submit himself or to sufficiently 
identify evidence and if private in nature to complete 
authorization or medical releases so that VA could obtain 
the evidence for him.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by 
whom and advised him of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Therefore there is no need to remand this matter for 
further development or for due process consideration under 
the Veterans Claims Assistance Act of 2000.  Thus, VA's 
duty to notify and assist the veteran has been satisfied 
and there is sufficient evidence of record to decide the 
claim.  Accordingly, there is no need for the case to be 
remanded for the RO to consider it under the provisions of 
the new legislation.  

Factual Background

The veteran's February 1989 entrance examination revealed 
no evidence of left shoulder problems.  He indicated he 
was left handed on the accompanying report of medical 
history.  Service medical records reflect that the veteran 
was treated for recurrent problems of left shoulder 
instability.  X-rays from September 1992 yielded an 
impression of suspected fracture of left glenoid and/or 
left scapula just below the shoulder joint.  In an October 
1992 record he gave a history of having dislocated his 
left shoulder playing football seven months earlier and 
had numerous episodes of recurrent dislocations.  He was 
assessed with anterior instability, left shoulder with 
recurrent subluxation or dislocation in October 1992 and 
was scheduled to undergo extensive physical therapy, with 
plans for surgery if he did not improve in six weeks.  

He did not have improvement with six weeks physical 
therapy and underwent arthroscopic Bankhart repair surgery 
for the left shoulder instability in November 1992.  He 
continued with complaints of instability in February 1993 
post surgery and was placed on range of motion and 
strengthening protocol.  His incisions were noted to be 
well healed in the February 1993 consult sheet.  By the 
end of February 1993 his range of motion was said to be 
improving, although he continued to complain of his 
shoulder "popping" and feeling "unstable" and findings of 
weakness in the rotator cuff were reported.  His physician 
indicated that he should be found fit to return to full 
duty for discharge purposes in March 1993, although he was 
not fully rehabilitated from surgery.  The March 1993 
separation examination made note of this physician's entry 
and cleared him for separation.  

In August 1997 the veteran filed a claim for entitlement 
to service connection for his left shoulder disability.  

In conjunction with this claim, VA records from 1996 to 
1997 were obtained.  These records include a June 1997 
treatment record showing complaints of pain in the left 
shoulder.  Findings were of decreased range of motion and 
no muscle wasting.  The impression was rule out rotator 
cuff tear.  An X ray report from June 1997 revealed a 
slight irregularity involving the inferior rim of the 
glenoid fossa most likely related to a spur.  There was no 
evidence of fracture or dislocation revealed from this X-
ray.  A MRI report from July 1997 yielded an impression of 
limited study due to the veteran having terminated the 
study before completion.  The available findings were of 
Hill-Sachs deformity of humeral head with osteophyte 
formation off the inferior gland, no MR evidence for 
rotator cuff tear and possible small intraarticular loose 
body.  An August 1997 follow up record reflects the MRI 
findings of no rotator cuff tear, a Hill-Sachs deformity 
of the humeral head and osteophyte formation of the 
glenoid.  

In December 1997 the RO granted service connection for 
anterior instability left shoulder, status post Bankhart 
repair, and assigned a 20 percent evaluation.  The veteran 
appealed this decision.  

VA treatment records from October 1997 to December 1997 
reveal that the veteran underwent left shoulder surgery to 
repair his left anterior shoulder instability in October 
1997.  Pre surgery, he was noted to have a full range of 
motion in the left shoulder with positive apprehension and 
positive relocation test.  His X-ray and MRI were noted to 
reveal a Hill-Sachs lesion and a redundant capsule.  The 
arthroscopic procedure revealed no evidence of rotator 
cuff tear or biceps tendon slap lesions.  An inferior 
redundancy of the capsule and Hill Sachs lesion was found 
on the humeral head.  No visible Bankhart was noted and 
the glenoid was examined and found to have no evidence of 
a tear.  After the capsulorrhaphy was performed he was 
noted to be neurovascularly intact and was said to be 
doing very well postoperatively and was discharged 
postoperative day one to begin range of motion.  His 
surgery was said to have produced a good result, with the 
wound well healed in November 1997, and he was to be 
immobilized for six weeks and then begin VAMC shoulder 
service protocol and passive exercises.  

A December 1997 physical therapy note reveals he was given 
written instructions and performed active range of motion 
exercises.  He was to have PT follow up in four weeks to 
begin active range of motion exercises.  A December 1997 
doctor's note indicated that the veteran would not be able 
to return to work after his left shoulder surgery until 
September 1998.  A January 1998 doctor's note reflects 
that the veteran was regarded as disabled from work from 
November 1997 through January 1998 and could return to 
work on March 1998.  The veteran was restricted from any 
overhead lifting for another month and could do light duty 
with no overhead lifting if available.  If no light duty 
was available, he would be restricted from work until 
September 1998.  There was some question by the RO as to 
whether the dates of restriction had been altered in these 
doctor's notes from December 1997 and January 1998; 
however the medical provider did not submit any duplicate 
records showing different dates.  

A January 1998 follow up reflects that the veteran was not 
doing his daily range of motion exercises.  He flexed to 
110 degrees, extended 45 degrees, externally rotated 20 
degrees; internally rotated 90 degrees and abducted 70 
degrees.  He was urged to comply with range of motion 
exercises.  On follow ups later in January and early 
February he was noted to be a no show at least twice, and 
was discharged in February 1998, having failed to contact 
the VA's service.

In July 1998, the veteran underwent a VA examination.  He 
related his history of having recurrent dislocations since 
around 1991 and undergoing two surgeries in 1992 and 1997.  
The most recent surgery was described as tightening of the 
anterior capsule.  Postoperatively he was said to only be 
doing moderately well.  He continued to complain of pain 
in the left shoulder, particularly at extremes of motion.  
He indicated that he could not write with his left arm and 
could not bring his left arm above shoulder level due to 
pain and stiffness.  The shoulder was stiff in the 
mornings and felt like a pulling sensation when he began 
to use it.  He did indicate that it did not dislocate 
since the last time.  He stated that he had received a 
notice that he could go back to limited work.  

On physical examination, the left shoulder showed normal 
scapulothoracic motion, but no scapulohumeral motion in 
that he could only forward flex to 90 degrees and abduct 
to 60 degrees.  The examiner could not actively or 
passively move the veteran beyond this range either 
sitting up or lying down.  He was noted to have good 
deltoid musculature and biceps and triceps were of good 
mass and strength.  The veteran was noted to be very 
apprehensive during the examination of the shoulder and 
the examiner could not subluxate it.  He also would not 
allow abduction beyond 45 degrees passively.  A well-
healed scar that was a standard Delta-pectoral groove 
incision was noted.  He did have tenderness on deep 
palpation of the shoulder particularly anterior and he did 
have a very positive impingement test. 

The diagnosis rendered in this July 1998 VA examination 
was status following multiple operation procedure for 
recurrent dislocation of the left shoulder with residual 
soreness and residual significant limited motion.  He was 
noted to not have had any more dislocations and allegedly 
he had not been able to return to work, because his job 
consisted of working in a warehouse lifting heavy items 
above his head.  His left shoulder was noted not to flex 
forward more than 90 degrees and this extreme was 
uncomfortable.  This limitation was viewed as fairly 
significant in this individual as his occupation required 
him to work with his arm above his head.  The examiner did 
not expect the shoulder to ever be able to function that 
well.

By rating decision of August 1998 while the appeal was 
pending, the RO granted a 40 percent evaluation dating 
back to the date of original entitlement in June 1997, 
assigned a 100 percent evaluation from October 1997 to 
April 1998 and assigned a 40 percent evaluation from April 
1998.  The RO subsequently changed the evaluation to 50 
percent evaluation both prior to and after the temporary 
total disability evaluation between October 1997 and April 
1998 in an April 2000 rating decision that also assigned 
an effective date for this 50 percent evaluation back to 
the date of original entitlement in June 1997.  

VA treatment notes from 1999 to 2000 primarily concern 
other health problems, but do reflect that he was status 
post-left shoulder surgery.  On follow-up in November 1999 
he was said to be doing well with some stiffness and 
arthritic change in his shoulder.  He was assessed as two 
years left shoulder reconstruction, still with some 
stiffness and was recommended to continue his shoulder 
exercises learned from physical therapy.  A June 2000 
record reflects complaints of chronic pain, left shoulder 
for the past several weeks and findings of decreased range 
of motion and tenderness to palpation was noted.  

In January 2000, the veteran underwent a VA examination.  
The history of his left shoulder problems beginning in 
service was related and he was noted to have had 
arthroscopic surgery in 1992 and in October 1997.  The 
October 1997 surgery was for the purpose of preventing 
future dislocations.  The left shoulder was said to have 
become dislocated twice since the 1997 surgery, in June 
and September 1999 while he was practicing basketball.  He 
had not worked since October 1997.  The examiner noted 
that the Rating Board had requested that all impairment be 
described, particularly range of motion.  The examiner 
also reviewed the claims file and noted the history of the 
veteran's left shoulder disability.  The veteran informed 
the examiner that his left side was the dominant side.  
The examiner noted findings of definite weakness in the 
left upper extremity with the biceps and triceps measured 
at 2 over a possible 5.  His right side measured in 
comparison, showed strength of 5/5.  He was definitely 
confirmed left hand dominant and had a grip of 5/5 in both 
hands.  His left shoulder range of motion was definitely 
limited.  Abduction did not go any higher than 90 degrees, 
compared to 180 degrees on the right.  After abducting 90 
degrees and experiencing pain, he could only advance 
5 more degrees to 95 degrees.  On extension he could only 
raise the left to 110 degrees, compared to the right which 
could extend to 180 degrees.  He had easy full medial 
rotation in both shoulders and could easily grasp the 
opposite shoulder with either hand.  Lateral rotation with 
the arm moved a bit away from the chest was only 10 
degrees on the left as compared to 90 degrees on the 
right.  Lateral rotation with the elbows held close in to 
the ribs was only 10 degrees on the left as compared to 85 
degrees on the right.  The impression rendered was that 
the veteran clearly has significant decreases in ranges of 
motion following recurrent dislocation of the shoulder.  
Regarding the extent of occupational disability this left 
shoulder disorder caused, the examiner opined that the 
veteran would not be able to do any sort of warehouse job 
that required overhead lifting, but could do other work 
such as driving a forklift or do work that only required 
one hand.  The examiner also noted the presence of a back 
disorder which was not assessed and also suggested that a 
psychosocial maladjustment might be present which might be 
interfering with his ability to secure employment.  

Records obtained from the Texas Rehabilitation Disability 
Determination Services reflect that the veteran underwent 
an examination in December 2000 for disabilities that 
included his left shoulder.  Regarding his left shoulder, 
he gave a history of his two surgeries in 1992 and 1997 
and indicated that the surgeries did not help his 
symptoms, which were said to be ongoing stiffness and poor 
range of motion.  He claimed his shoulder hurts every day.  
He said he used to lift weights until his most recent 
surgery in 1997.  He indicated that he stopped working in 
a warehouse lifting ice cream in 1998 and felt he was 
terminated due to his shoulder problems.  He said that he 
was being followed by the VA hospital and clinic for 
physical therapy and pain management for his left 
shoulder.  On physical examination, his left shoulder had 
a surgical scar and decreased range of motion with 
stiffness.  He was non-tender on palpation of the left 
shoulder.  He had a negative Homan's sign.  His left 
shoulder range of motion was 110 degrees on flexion, 30 
degrees flexion, 120 degrees abduction, 30 degrees 
adduction, 50 degrees internal rotation and 40 degrees 
external rotation.  The examiner noted that the veteran 
cannot lift heavy objects or lift his shoulders because of 
the restricted range of motion.  He was unable to carry 
with the left upper extremity due to the same reason of 
restriction of range of motion.  He otherwise had no 
problems handling small objects with both hands with 
manual dexterity.  The left shoulder had crepitus, no 
redness and no effusion.  His upper extremities appeared 
well developed bilaterally and he was able to lift weight.  
He appeared to be well developed and well built.  An X-ray 
report from December 2000 yielded an impression of 
probable moderate degenerative joint disease of the 
inferior hemisphere of the left humeral head and glenoid 
fossa.  Otherwise a normal left shoulder was visualized.  

Criteria

Disability evaluations are determined by the application 
of a schedule of ratings, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2002).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2002).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will 
be resolved in favor of the claimant. 38 C.F.R. § 4.3 
(2002).  In determining the level of impairment, the 
disability must be considered in the context of the whole- 
recorded history.  38 C.F.R. § 4.2, 4.41 (2002).  An 
evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment. 38 C.F.R. § 4.10 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder. Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson at 126-28.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2002); see VAOPGCPREC 36-97.

Disability of the musculoskeletal system is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that 
a part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example. 38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, 
and pain on movement, swelling, deformity, or atrophy of 
disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical 
and laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin. 38 C.F.R. § 4.20 (2002).

Normal ranges of motion of the shoulder are forward 
elevation (flexion) zero to 180 degrees, abduction zero to 
180 degrees, and internal and external rotation 
90 degrees. 38 C.F.R. § 4.70, Plate I (2002).

38 C.F.R. § 4.71a, Diagnostic Code 5201 evaluates 
limitation of motion of the arm, and provides for 
assignment of a 20 percent evaluation where motion of the 
major arm is limited to shoulder level.  A 30 percent 
evaluation is warranted for motion restricted to midway 
between the side and shoulder level and a 40 percent 
evaluation is warranted for motion restricted to 25 
degrees from the side.

Other impairment of the humerus of the major arm is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5202.  
Loss of the humeral head warrants assignment of an 80 
percent evaluation.  Nonunion warrants a 60 percent 
evaluation and fibrous union warrants assignment of a 50 
percent evaluation.  Recurrent dislocation of the shoulder 
at the scapulohumeral joint with frequent episodes and 
guarding of all arm movements warrants assignment of a 30 
percent rating.  With infrequent episodes and guarding of 
movement only at shoulder level, a 20 percent evaluation 
is warranted.  Malunion with marked deformity warrants a 
30 percent rating and with moderate deformity a 20 percent 
evaluation is warranted.

Impairment of the clavicle or scapula is evaluated under 
Diagnostic Code 5203.  With dislocation or nonunion with 
loose movement, a 20 percent evaluation is warranted for 
the major or minor arm.

Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation 
of motion, a 10 percent evaluation will be assigned where 
there is X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups and there are occasional 
incapacitating exacerbations.  NOTE (2): The 20 percent 
and 10 percent ratings based on X-ray findings will not be 
utilized in rating conditions listed under diagnostic 
codes 5013 to 5024, inclusive. 38 C.F.R. Part 4, 
Diagnostic Code 5003 (2002).

The regulations provide that for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major joints. 38 
C.F.R. § 4.45(f) (2002).

Analysis

The veteran contends that his left shoulder disability is 
more disabling than currently evaluated.  Currently he is 
receiving a 50 percent evaluation for this disability, 
which is noted to involve his major extremity.  He is also 
in receipt of a separate 10 percent evaluation for the 
surgical scar of the left shoulder, which was granted in a 
rating decision in September 2000.  

The 50 percent evaluation currently in effect for the 
major arm is equal to the maximum evaluation under DC 5200 
for unfavorable ankylosis of the major arm.  It is also 
greater than the maximum evaluations for most of the other 
Diagnostic Codes addressing left shoulder disability, 
including limitation of motion, and impairment of the 
clavicle or scapula.  See 38 C.F.R. § 4.71a, DC 5201, 
5203.  The only schedular evaluation for shoulder 
impairments that allows for an evaluation greater than 50 
percent is DC 5202, which provides a 60 percent evaluation 
to be assigned to other impairment of the humerus of the 
major arm with nonunion (false flail joint).  

Because the RO assigned a 50 percent evaluation dating 
back to initial entitlement, and because there is no point 
at which the veteran's left shoulder disability warrants a 
higher evaluation than the 50 percent, aside from the 
temporary 100 percent evaluation assigned from October 
1997 to April 1998, there is no need to consider staged 
ratings per Fenderson, supra.  

In this case the evidence does not suggest that the 
veteran' left shoulder disability more closely resembles 
that of a nonunion of the humerus.  To the contrary, the 
record reflects that his left shoulder, while having 
definite instability problems and recurrent dislocations, 
nonetheless consisted of joints that were united.  The 
June 1997 X-ray revealed no evidence of fracture or 
dislocation of the shoulder joint.  The July 1997 MRI 
showed no evidence of a rotator cuff tear, although a 
Hill-Sachs deformity of the humeral head and osteophyte 
formation of the glenoid was visualized.  These 
radiographic films are noted to have been taken prior to 
the veteran's October 1997 surgery to stabilize the 
shoulder.  

Post surgery, his dislocations were significantly reduced 
in frequency, to the point of only twice between the 1997 
surgery and 2000.  He also maintained a certain degree of 
function with the left arm, which inconsistent with a 
finding of impairment of the humerus of the major arm with 
nonunion (false flail joint).  Although very limited, he 
did demonstrate an active range of motion shown in 
repeated examinations.  Finally, in the December 2000 
Texas Rehabilitation examination, his primary complaints 
were of stiffness and poor range of motion.  He also 
claimed his shoulder hurts every day.  Objective findings 
from this examination revealed problems mostly tied in 
with restricted motion.  His upper extremities were also 
noted to be well developed, and he was able to lift some 
weight.  Such findings are not consistent with those that 
would meet the criteria for a 60 percent evaluation under 
false flail joint.

His X-rays continued to show findings that did not suggest 
the presence of nonunion (false flail joint) of the left 
shoulder.  The December 2000 X-ray revealed evidence of 
degenerative joint disease of the inferior hemisphere of 
the left humeral head and glenoid fossa.  

In sum, the veteran's left shoulder is manifested by a 
severe loss of motion, occasional problems with 
dislocations and complaints of pain.  The RO determined 
that the veteran's left shoulder disorder more closely 
resembled a fibrous union, despite an actual fibrous union 
not being present.  However, as set forth above, both the 
clinical and the X-ray evidence do not reveal the 
veteran's left shoulder to more closely resemble a 
nonunion of the humerus.  

The competent and probative evidence in this case shows 
that the left shoulder disorder does not result in, or 
more nearly approximate an impairment consisting nonunion 
(false flail joint) of the left shoulder.  Thus, a 
preponderance of the evidence is against the claim. See 38 
C.F.R. § 3.102 (2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Additional Consideration

With respect to this claim, the Board observes that in 
light of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board 
does not have jurisdiction to assign an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance.   The Board, however, is still obligated to seek 
all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to 
identify all pertinent theories of entitlement to a 
benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as 
precluding the Board from affirming an RO's conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1), or from reaching such 
conclusion on its own. In the veteran's case at hand, the 
RO considered the provisions of 38 C.F.R. § 3.321(b)(1); 
however, the RO did not find that an extraschedular rating 
was indicated.

In the unusual case where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation may 
be assigned commensurate with impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities. 38 C.F.R. § 3.321(b)(1).

The veteran's service-connected left shoulder disability 
has not been reported to markedly interfere with 
employment, nor has it required frequent hospitalization. 
Although the veteran is noted to have worked in the past 
as in a warehouse, and could no longer work in a position 
that required overhead lifting, he was not shown to be 
restricted from other types of employment, such as 
forklift operating or lighter duty work that did not 
require such overhead lifting.  The record also shows the 
veteran to have had problems with a back disorder which is 
not service- connected, but which also appeared to 
interfere with employment.  The Board does not find that 
the left shoulder disability results in "marked" 
interference with employment or otherwise presents an 
unusual or exceptional disability picture as to warrant 
referral of the case for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).


ORDER

Entitlement to an initial rating in excess of 50 percent 
disabling for left shoulder anterior instability with 
degenerative joint disease, postoperative, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

